
	
		I
		112th CONGRESS
		1st Session
		H. R. 2468
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2011
			Mr. Boustany (for
			 himself and Mr. Lewis of Georgia)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To ensure that home health agencies can assign the most
		  appropriate skilled professional to conduct the initial assessment visit and
		  complete the comprehensive assessment for home health services for Medicare
		  beneficiaries requiring rehabilitation therapy under a home health plan of
		  care, based upon physician referral.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Home Health Flexibility Act
			 of 2011.
		2.Permitting home health
			 agencies to assign the most appropriate skilled professional to conduct the
			 initial assessment visit and complete the comprehensive assessment under a
			 Medicare home health plan of care for rehabilitation cases
			(a)In
			 generalNotwithstanding
			 paragraphs (a)(2) and (b)(3) of section 484.55 of title 42 of the Code of
			 Federal Regulations or any other provision of law, a home health agency may
			 determine the most appropriate skilled professional to conduct the initial
			 assessment visit and to complete the comprehensive assessment for an individual
			 who is eligible for home health services under title XVIII of the Social
			 Security Act but who does not require skilled nursing care as long as the
			 skilled service (for which such therapist is qualified to provide the service)
			 is initially ordered by the physician and, in the case of a referral order that
			 includes occupational therapy, the order also includes physical therapy or
			 speech language pathology.
			(b)Rule of
			 constructionNothing in
			 subsection (a) shall be construed to provide for initial eligibility for
			 coverage of home health services under title XVIII of the Social Security Act
			 on the basis of a need for occupational therapy.
			
